Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 3, 4, 10, 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 2, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0272561 A1).
Claim 1, a wireless earbud system (Fig.1-10 and abstract) comprising: a neckband having a first end and a second end defining a curved member configured to contour to a neck of a wearer (Fig. 1, 6 and 7); a first earbud having a first ear tip attached to a first end thereof; a second earbud having a second ear tip attached to a first end thereof (Fig. 6, 7 and ¶0064); a first opening disposed in the first end of the neckband defining a first compartment configured to receive and store the first ear tip of the first earbud (Fig.6 and 7 and ¶0098, sub-body 20 with recess for earpiece); a second opening disposed in the second end of the neckband defining a second compartment configured to receive and store the second ear tip of the second earbud (Fig.6 and 7 and ¶0098, sub-body 20 with recess for earpiece); wherein a wireless transceiver of the first earbud and a wireless transceiver of the second earbud are in wireless communication with a wireless transceiver of the neckband (Fig. 2) (Fig.3 and ¶0080, earpiece 30 with wireless interface 112) (¶0054-¶0055, wireless headset 100 includes Bluetooth module (inherent to have a Bluetooth transceiver)), such that the neckband, the first earbud, and the second earbud are in wireless communication with a wireless transceiver (¶0054-¶0055, audio source 200 includes Bluetooth module (inherent to have a Bluetooth transceiver)) of an external device (Fig.2, audio source 200; ¶0080)(Fig.8 and ¶0107-¶0110). 
Claim 2, further comprising: a first tether having a first end attached to a second end of the first earbud and a second end attached to the neckband; and a second tether having a first end attached to a second end of the second earbud and a second end attached to the neckband (Fig.5 and ¶0097, retractable cable 40). 
Claim 5, wherein the first tether and the second tether are disposed within an interior volume of the neckband (Fig.5 and ¶0097, retractable cable 40 inserted into main body 10 (inherent to have an interior volume in order to receive the retractable cable)). 
Claim 6, wherein the first earbud and the second earbud each comprises a rear lip that extends outwardly from the first compartment and the second compartment to form a gripping handle when the first earbud and the second earbud are stored in the first 
Claim 9, further comprising one or more control buttons disposed on the neckband configured to control one or more parameters of a connected external device and further configured to control one or more parameters of the first earbud and the second earbud (Fig.3, Main body 10 with user input unit 123 connected to controller 180; ¶0009, controller receives audio from external source; ¶0072, user input unit 123 receives command; ¶0074, user input unit 123 provides an input interface between the wireless headset 100 and the user). 
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0272561 A1) in view of Kang et al. (US 2019/0313176 A1).
Claim 7, Kim does not teach further comprising a power supply that includes a rechargeable battery disposed within the neckband and operably connected to a charging port disposed on the neckband.
Kang teaches a power supply that includes a rechargeable battery disposed within the neckband and operably connected to a charging port disposed on the neckband (Kang, 
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in further comprising a power supply that includes a rechargeable battery disposed within the neckband and operably connected to a charging port disposed on the neckband as taught by Kang in Kim for supply appropriate power to components included in the portable audio equipment.

Claim 8, Kim does not teach further comprising a vibration mechanism disposed within the neckband, wherein the vibration mechanism is configured to activate upon detection of a communication being received by a wirelessly connected external device.
Kang teaches further comprising a vibration mechanism disposed within the neckband, wherein the vibration mechanism is configured to activate upon detection of a communication being received by a wirelessly connected external device (Kang, Fig.2 and ¶0100, vibration modules 211; ¶0139-¶0141, call from mobile terminal; ¶0077, process data of mobile terminal). The motivation to combine Kang with Kim is for control signal recognized according to an event (Knag, ¶0139-¶0140).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in a vibration mechanism disposed within the neckband, wherein the vibration mechanism is configured to activate upon detection of .

7.	Claim 11, 12, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0272561 A1) in view of Yoo et al. (US 2016/0073200 A1).
Claim 11, a wireless earbud system (Kim, Fig.1-10 and abstract) comprising: a neckband having a first end and a second end defining a curved member configured to contour to a neck of a wearer (Kim, Fig. 1, 6 and 7); a microphone (Kim, Fig.3 and ¶0085, microphone 120); a first earbud having a first speaker (Kim, Fig.3 and ¶0085, speaker 131) and a first ear tip attached to a first end thereof (Kim, Fig. 6, 7 and ¶0064); a second earbud having a second speaker (Kim, Fig.3 and ¶0085, speaker 131) and a second ear tip attached to a first end thereof (Kim, Fig. 6, 7 and ¶0064); a first opening disposed in the first end of the neckband defining a first compartment that removably stores the first ear tip of the first earbud (Kim, Fig.6 and 7 and ¶0098, sub-body 20 with recess for earpiece) (Kim, ¶0060); a second opening disposed in the second end of the neckband defining a second compartment that removably stores the second ear tip of the second earbud (Kim, Fig.6 and 7 and ¶0098, sub-body 20 with recess for earpiece) (Kim, ¶0060); a processor; a non-transitory computer readable medium operatively connected to the processor (Kim, ¶0168); a logic stored in the non-transitory computer readable medium that, when executed by the processor, causes the wireless earbud system to perform a method, the method comprising: wirelessly connecting the neckband, the first earbud, and the second earbud to an external device (Kim, Fig.2, audio source 200 (¶0055, audio source 200 includes mobile terminal)) (¶0080)(Kim, Fig.8 and ¶0107-¶0110); if the first earbud or the second earbud is removed from the first compartment or the second compartment, then transmitting audio signal to the first earbud or the second earbud (¶0080)(Kim, Fig.8 and ¶0107-¶0110).
Kim does not teach detecting an incoming communication received by the external device (mobile terminal).
However, detecting an incoming communication received by a mobile terminal is old and well known in the art. Yoo teaches detecting an incoming communication received by a mobile terminal (Yoo, Fig. 1, 1A and ¶0088, mobile terminal 60 receives incoming call). The motivation to combine Yoo with Kim is for implementing a basic function such as incoming/outgoing call for a mobile device (Yoo, ¶0088).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where detecting an incoming communication received by a mobile terminal as taught by Yoo in Kim for implementing a basic function such as incoming/outgoing call for a mobile device.
Claim 12, the combination of Kim and Yoo teaches further comprising: a first tether having a first end attached to a second end of the first earbud and a second end attached to the neckband; and a second tether having a first end attached to a second end of the second earbud and a second end attached to the neckband (Kim, Fig.5 and ¶0097, retractable cable 40).
Claim 15, the combination of Kim and Yoo teaches wherein the first tether and the second tether are disposed within an interior volume of the neckband (Kim, Fig.5 and 
Claim 16, the combination of Kim and Yoo teaches wherein the first earbud and the second earbud each comprises a rear lip that extends outwardly from the first compartment and the second compartment to form a gripping handle when the first earbud and the second earbud are stored in the first compartment and the second compartment, respectively (Kim, Fig.3 and ¶0084) (Kim, Fig.7 and ¶0102).
Claim 19, the combination of Kim and Yoo teaches further comprising one or more control buttons disposed on the neckband configured to control one or more parameters of a connected external device and further configured to control one or more parameters of the first earbud and the second earbud (Kim, Fig.3, Main body 10 with user input unit 123 connected to controller 180; ¶0009, controller receives audio from external source; ¶0072, user input unit 123 receives command; ¶0074, user input unit 123 provides an input interface between the wireless headset 100 and the user).

8.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0272561 A1) in view of Yoo et al. (US 2016/0073200 A1) and further in view of Kang et al. (US 2019/0313176 A1).
Claim 17, the combination of Kim and Yoo does not teach further comprising a power supply that includes a rechargeable battery disposed within the neckband and operably connected to a charging port disposed on the neckband.
Kang teaches a power supply that includes a rechargeable battery disposed within the neckband and operably connected to a charging port disposed on the neckband (Kang, 
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in further comprising a power supply that includes a rechargeable battery disposed within the neckband and operably connected to a charging port disposed on the neckband as taught by Kang in Kim and Yoo for supply appropriate power to components included in the portable audio equipment.

Claim 18, the combination of Kim and Yoo does not teach further comprising a vibration mechanism disposed within the neckband, wherein the vibration mechanism is configured to activate upon detection of a communication being received by a wirelessly connected external device.
Kang teaches further comprising a vibration mechanism disposed within the neckband, wherein the vibration mechanism is configured to activate upon detection of a communication being received by a wirelessly connected external device (Kang, Fig.2 and ¶0100, vibration modules 211; ¶0139-¶0141, call from mobile terminal; ¶0077, process data of mobile terminal). The motivation to combine Kang with Kim and Yoo is for control signal recognized according to an event (Knag, ¶0139-¶0140).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in a vibration mechanism disposed within the neckband, wherein the vibration mechanism is configured to activate upon detection of 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




August 28, 2021
/SIMON KING/Primary Examiner, Art Unit 2653